Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.171 Filed 12/10/20 Page 1 of 15




                        EXHIBIT 1
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.172 Filed 12/10/20 Page 2 of 15




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


 LORI LYNN HEETHUIS,                                             Case No. 1:19-cv-940

        Plaintiff,                                               HON. PAUL L. MALONEY

 v.

 COUNTY OF MUSKEGON; and,
 RYAN BOIKE, Individually,

       Defendants.
 _____________________________________________________________________________/

  Stephen R. Drew (P24323)                    Laura S. Amtsbuechler (P36972)
  Adam C. Sturdivant (P72285)                 ROSATI, SCHULTZ, JOPPICH &
  DREW COOPER & ANDING                        AMTSBUECHLER
  Attorneys for Plaintiff                     Attorneys for Defendants
  80 Ottawa Avenue NW, Suite 200              27555 Executive Drive, Suite 250
  Grand Rapids, Michigan 49503-2648           Farmington Hills, Michigan 48331
  Phone: (616) 454-8300                       Phone: (248) 489-4100
  E-mail: sdrew@dca-lawyers.com               E-mail: lamtsbuechler@rsjalaw.com
  E-mail: asturdivant@dca-lawyers.com
 _____________________________________________________________________________/


       PLAINTIFF’S RESPONSE TO DEFENDANTS’ FIRST INTERROGATORIES
                        AND REQUESTS TO PRODUCE


        Plaintiff, Lori Heethuis, by and through her attorneys, DREW COOPER & ANDING,

 provides the following response to Defendants’ First Interrogatories and Requests to Produce.

 Plaintiff reserves the right to supplement this response as additional information becomes

 available.
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.173 Filed 12/10/20 Page 3 of 15




                                     INTERROGATORIES

                For all employers prior to, during, and subsequent to, your employment with

 Defendant, please state the following:

                A.     The name and address of each employer;
                B.     The nature of the employment;
                C.     The time period during which you worked at each employment, specifying
                       exact dates; and,
                D.     Sign and return an authorization for release of records as to each employer
                       identified.

 ANSWER:

 Dennis Cobbler, D.O.
 808 Terrace Street
 Muskegon, Michigan 49440
 Position: Office Manager
 Approximate Period of Employment: July 1987 to 1998

 County of Muskegon’s Sheriff’s Office
 25 West Walton
 Muskegon, Michigan 49444
 Position: Deputy Corrections Officer
 Approximate Period of Employment: April 11, 1998 to April 23, 2019

 La Fiesta Chip Company
 8155 Cook Street
 Montage, Michigan 49437
 Position: Factory Laborer
 Approximate Period of Employment: April 24, 2020 to May 8, 2020

 Rite Aid
 2580 Lake Avenue
 North Muskegon, Michigan 49445
 Position: Shift Supervisor
 Approximate Period of Employment: May 14, 2020 to July 4, 2020

 America’s Best Contacts & Eyeglasses
 3295 Henry Street, Suite C
 Muskegon, Michigan 49441
 Position: Optician
 Approximate Period of Employment: July 13, 2020 to Present
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.174 Filed 12/10/20 Page 4 of 15




 Plaintiff is enclosing signed authorizations and expects that Plaintiff’s counsel will receive
 copies of all requests for records made by Defendants, and a copy of all records received.

 Plaintiff reserves the right to supplement this answer, as discovery is ongoing.


                Have you been involved, or are you presently involved, in any civil lawsuits other

 than this lawsuit? If your answer is in the affirmative, for each lawsuit state:

                A.      The full name of the suit;
                B.      The nature of the action; and,
                C.      The name and address of the court in which it was filed.

 ANSWER:

 Objection. Plaintiff objects to Interrogatory No. 2 to the extent that it seeks information
 unrelated to the present claim that is the subject of this lawsuit as any unrelated charges or
 complaints are not relevant or proportional to the needs of the case. (FRCP 26).

 Without waiving the above objection, Plaintiff filed an appeal with the Unemployment
 Insurance Appeals Commission and the Muskegon County Circuit Court regarding an
 Order and Decision entered by Lisa D. Dahlquist, Administrative Law Judge, on February
 10, 2020 affirming the Agency’s August 30, 2019 Redetermination disqualifying Lori
 Heethuis from receiving benefits pursuant to Section 29(1)(a) of the Michigan Employment
 Security Act (Lori Heethuis v. County of Muskegon, Docket No. 19-017831, Case No.
 14292152).


                Other than any matters described in your answer to the above interrogatory, have

 you asserted any other claims for injuries, discrimination, or harassment, either before or after the

 incidents involved in this case? If so, for each claim, please indicate the following:

                A.      Date and location of the incident;
                B.      Nature of the injury received; and,
                C.      Name and address of all persons, companies or entities against whom or
                        which the claim was asserted.

 ANSWER:

 Around November 10, 2014, Plaintiff filed a Charge of Discrimination with the Equal
 Employment Opportunity Commission against the County of Muskegon (E.E.O.C. Charge
 No. 471-2015-00116). Plaintiff’s charge included claims of discrimination, sexual
 harassment, a hostile work environment and/or retaliation because of her sex/gender and/or
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.175 Filed 12/10/20 Page 5 of 15




 for having reported the discrimination and harassment and for having complained of and
 opposed practices in violation of Title VII of the Civil Rights Act of 1964 and the Elliott-
 Larsen Civil Rights Act.


                Do you claim as damage in this lawsuit any lost income? If so, please indicate:

                A.      The amount of income lost;
                B.      The basis for your computation of lost income;
                C.      Whether the lost income has been paid by any other source (i.e., disability
                        or workers' comp); and,
                D.      Produce copies of all documents that support your claim for lost income or
                        are a basis for your computation of lost income.
 ANSWER:

 Plaintiff has sustained economic damages as a result of the incident and events that are the
 subject of Plaintiff’s Complaint. Plaintiff has suffered wage loss as a result of being
 terminated by Defendant County of Muskegon, and will continue to suffer wage loss into the
 future even though she has worked to mitigate her damages. Wage loss is anticipated to
 include continuing wages lost as a result of being terminated by Defendant and the value of
 the fringe benefits. Other economic damages may also be related to Defendants’ actions,
 including loss of annual cost-of-living increases, bonuses, and other benefits Lori Heethuis
 may have earned and received had she remained in her position as a Deputy Corrections for
 the County of Muskegon. Plaintiff will supplement this answer as soon as a damage
 assessment has been completed, which may require expert input and analysis. Plaintiff
 reserves the right to supplement this answer, as discovery is ongoing.


                List each item of economic damage claimed by you, other than lost income as

 identified in your response to No. 6, above, and state:

                A.      The nature of the economic loss claimed;
                B.      The amount of economic loss claimed;
                C.      The basis for your computation of the amount of economic loss
                        claimed; claimed; and,
                D.      Produce copies of all documents in support of each item of economic loss
                        claimed.

 ANSWER:

 Plaintiff refers Defendants to Plaintiff’s answer to Interrogatory No. 4. Furthermore,
 Plaintiff claims loss of prospective retirement benefits, holiday and vacation pay, longevity
 pay, health, dental, and vision benefits, life insurance, and applicable seniority, raises,
 overtime, opportunities for training and promotions, and other employment benefits. As
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.176 Filed 12/10/20 Page 6 of 15




 indicated above, Plaintiff will supplement this answer as soon as a full damage assessment
 has been completed, which may require expert input and analysis. Plaintiff reserves the right
 to supplement this answer, as discovery is ongoing.


               Have you treated with or consulted with any psychologist, psychiatrist, social

 worker, clergyman or other professional regarding the mental distress alleged in your Complaint?

 ANSWER:

 Yes, Plaintiff has treated with Diane C. Streng, M.A., John R. Beyer, D.O., and Matthew N.
 Powell, D.O. Plaintiff reserves the right to supplement this answer, as discovery is ongoing.


               If your response to the proceeding interrogatory was in the affirmative, please state:

               A.      The name and address of each and every such person visited;
               B.      The dates that you consulted with, or treated with each and every such
                       professional; and
               C.      Complete, sign and return the enclosed authorization form for release of
                       records for each and every such person.

 ANSWER:

 Diane C. Streng, M.A.
 Counseling & Consulting, LLC
 41 Washington Street, Suite 370
 Grand Haven, Michigan 49417

 John R. Beyer, D.O.
 4 West 12th Street
 Holland, Michigan 49423

 Matthew Powell, D.O.
 Shoreline Family Medicine, PC
 5933 Grand Haven Road
 Muskegon, Michigan 49441

 Plaintiff is enclosing signed authorizations and expects that Plaintiff’s counsel will receive
 copies of all requests for records made by Defendants, and a copy of all records received.

 Plaintiff reserves the right to supplement this answer, as discovery is ongoing.
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.177 Filed 12/10/20 Page 7 of 15




                Do you allege any physical injury as a result of the incidents alleged within your

 Complaint? If so, set forth the exact nature of all present physical complaints which you allege are

 attributable to the incidents complained of.

 ANSWER:

 Objection. Plaintiff objects to Interrogatory No. 8 on the grounds that it is vague and to the
 extent that it calls for legal conclusions. Plaintiff alleged multiple incidents in her Complaint
 and is unable to determine with certainty the incidences to which Defendants refer, as well
 as the scope of “physical injury,” or manifestations thereof, requested.

                If you have been hospitalized or treated by a doctor or, medical professional related

 to the incidents complained of in this lawsuit, list the names and addresses of all such hospitals,

 doctors, clinics or other medical institutions with which you were a patient as well as the dates of

 confinement in any hospital or treatment. Complete, sign and return a copy of the enclosed record

 release authorization as to each.

 ANSWER:

 Plaintiff refers Defendants to Plaintiff’s answer to Interrogatory No. 7.


                List chronologically with dates, the names and addresses of all doctors,

 psychologists, psychiatrists, counselors, social workers, addiction, drug or alcohol treatment, or

 other health care professionals with whom you have treated or consulted, for the past 15 years and

 the nature of the reason for treatment or consultation. Complete, sign and return a copy of the

 enclosed record release authorization as to each.

 ANSWER:

 Plaintiff refers Defendants to Plaintiff’s answer to Interrogatory No. 7. In addition, Plaintiff
 was treated by the following:

 Mark DeHaan, M.D.
 1111 Leffingwell Avenue NE,
 Grand Rapids, Michigan 49525
 Nature of Treatment: Carpel Tunnel
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.178 Filed 12/10/20 Page 8 of 15




 Michael Tomaszczyk
 865 Oak Road
 Muskegon, Michigan 49441
 Nature of Treatment: Hemorrhoid Surgery.

 Plaintiff is enclosing signed authorizations and expects that Plaintiff’s counsel will receive
 copies of all requests for records made by Defendants, and a copy of all records received.

 Plaintiff reserves the right to supplement this answer, as discovery is ongoing.


                 Give the names and addresses of all facilities or hospitals, including rehabilitation

 or psychiatric, where you have been either an in-patient or an out-patient during the past 15 years,

 and as to each, give:

                 A.      Date of admission and discharge;
                 B.      Nature of the ailment or illness for which you were hospitalized; and,
                 C.      Complete, sign and return a copy of the enclosed record release
                         authorization as to each.

 ANSWER:

 Plaintiff refers Defendants to Plaintiff’s answers to Interrogatory Nos. 7 and 10.


                 Have you discussed this case with any potential expert witnesses or do you intend

 or expect to call an expert to testify on your behalf at the time of trial? If so, please state as to each

 expert consulted or each expert who might testify:

                  A.     His or her name;
                  B.     Subject matter on which the expert is expected to testify; and,
                  C.     Produce a copy of the CV or resume of each expert.

 ANSWER:

 Objection. Plaintiff objects to Interrogatory No. 12 to the extent that the information sought
 is protected by attorney work product.

 Without waiving the above objection, Plaintiff has not yet decided if any individuals will be
 retained as expert witnesses to testify at trial. Plaintiff may use economist Dr. Scott Vander
 Linde to testify as an expert regarding the economic losses sustained by Plaintiff as a result
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.179 Filed 12/10/20 Page 9 of 15




 of the incidents and events that are the subject of Plaintiff’s Complaint. Dr. Vander Linde’s
 curriculum vitae is attached as Exhibit 7.

 Plaintiff may also use as expert witnesses any and all physicians, psychologists, psychiatrists,
 and health care professionals who may have examined and/or treated Plaintiff prior to
 and/or as a result of the incidents that are the subject of Plaintiff’s Complaint, including but
 limited to Diane C. Streng, M.A., John R. Beyer, D.O., and Matthew Powell, D.O. If asked
 to testify, their expert opinions will be based on a review and analysis of Plaintiff’s medical
 records, their own evaluation and treatment of Plaintiff, and their own knowledge and
 experience as health care professionals and specialists. While Plaintiff may use the following
 as expert witnesses, Plaintiff reserves the right to supplement this response and/or substitute
 should the experts named below become unavailable.

 Plaintiff reserves the right to supplement this answer, as discovery is ongoing.


                 Have you ever filed for bankruptcy? If so, please state the date, and the court where

 filed.

 ANSWER:

 Objection. Plaintiff objects to Interrogatory No. 13 to the extent that it seeks information
 unrelated to the present claim that is the subject of this lawsuit.

 Without waiving the above objection, Plaintiff filed for bankruptcy on or around February
 18, 2016 at the United States Bankruptcy Court, Western District of Michigan.


                 Have you ever made a claim for social security disability? If so, state when and

 identify copies of all filings.

 ANSWER:

 To the best of Plaintiff’s knowledge and recollection, Plaintiff has not ever made a claim for
 social security disability.


                 Have you received Medicaid for payment of any medical or mental health care in

 the past 5 years?

 ANSWER:

 To the best of Plaintiff’s knowledge and recollection, Plaintiff received Medicaid for
 approximately one month around February 2020.
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.180 Filed 12/10/20 Page 10 of 15




                 Have you ever made a claim against an employer under the worker’s compensation

 law of the State of Michigan or any other state? If so, state the name and address of each such

 employer, the date of the accident, the nature of the injury, and the name of the worker’s

 compensation carrier involved.

 ANSWER:

 To the best of Plaintiff’s knowledge and recollection, Plaintiff made a claim against the
 County of Muskegon for worker’s compensation benefits relating to an injury to her wrist
 while working as a deputy corrections officer for the County of Muskegon Sheriff’s Office.
 No worker’s compensation benefits were received by Plaintiff.


                 Do any statements, reports, synopsis, or investigative documents exist in any form,

 regarding this matter? If so, for each statement or other such item, please indicate:

                 A.     A description of each item that exists, that is, whether it is a witness
                        statement, accident report, investigative report or otherwise;
                 B.     The name, address and telephone number of the person making each
                        statement or report; and,
                 C.     Produce a copy of all such items in the possession of Plaintiff's attorneys.

 ANSWER:

 Objection. Plaintiff objects to Interrogatory No. 17 to the extent that it is overly broad and
 vague.

 Without waiving the above objection, Plaintiff’s employment records, unemployment
 records, and EEOC records may contain statements, reports, or investigative documents
 regarding this matter. Plaintiff reserves the right to supplement this answer, as discovery is
 ongoing.


                 Have you spoken with, or in any way communicated with any defendant or

 representative of any defendant regarding the allegations contained within your Complaint, and if

 so, please state:

                 A.     The name of any such person;
                 B.     The date of the communication;
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.181 Filed 12/10/20 Page 11 of 15




               C.     Whether written documentation of the communication exists, and in what
                      form;
               D.     The substance of the communication; and
               E.     Produce copies of any written or recorded communications from Defendant
                      or Defendants' representative regarding the allegations contained within
                      your Complaint.

 ANSWER:

 Objection. Plaintiff objects to Interrogatory No. 18 to the extent that it is overly broad and
 vague.

 Plaintiff refers Defendants to Plaintiff’s Disclosures Pursuant to Federal Rule of Civil
 Procedure 26(a)(1)(A) for a list of individuals who may have discoverable information
 regarding the allegations contained within Plaintiff’s Complaint. Plaintiff reserves the right
 to supplement this answer, as discovery is ongoing.


               List every job for which you have applied during your employment and since

 leaving employment with Defendant, and as to each:

               A.     Produce a copy of all correspondence to and from each job prospect; and
               B.     State your reason for not becoming employed with each job prospect.

 ANSWER:

 To the best of Plaintiff’s knowledge and recollection, Plaintiff sought employment at the
 following companies since being terminated from Defendant County of Muskegon:

 FairLife
 JSJ Corporation
 Brinks, Inc.
 Securitas
 Art Van Furniture
 Automatic Spring Products Corp.
 Oceana County Jail
 Frito Lay Co.
 Arconic
 Lorin Industries
 Terry Nolan, Esq.
 Wesco, Inc.
 Muskegon Christian School
 Muskegon Public School
 Mona Shores High School
 Allendale Public School
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.182 Filed 12/10/20 Page 12 of 15




 Walker Charter Academy
 GE Aviation
 ClickBid
 Bella Sol Wellness Centers
 Shoreline Motors
 Anchor Property Management
 Park Place Provisionary
 Almond Products
 Macatawa Bank
 Spectrum Health
 Tradewind Car Co.
 Blarney Castle Oil Co.
 Airway Oxygen, Inc.
 Spring Lake Dentistry
 Michigan Coastal Credit Union
 Access Health, Inc.
 Torreson Marine, Inc.
 Precision Power Offshore
 Van Tubergen, Treutler & Hayes
 Shoreline Vision

 Plaintiff reserves the right to supplement this answer, as discovery is ongoing.



                                   REQUESTS TO PRODUCE

                Please produce any and all photographs, video recordings, audio recordings and/or

 other graphic depictions or recordings relating to any subject matter pertaining to this lawsuit.

 RESPONSE:

 To the best of Plaintiff’s knowledge and recollection, Plaintiff does not have any photos or
 recordings pertaining to the incidents and events that are the subject of Plaintiff’s
 Complaint. Plaintiff reserves the right to supplement this response, as discovery is ongoing.


                Please produce all exhibits upon which you may rely during trial or in any

 deposition of this matter.

 RESPONSE:

 Objection. Plaintiff objects to Request No. 2 to the extent that it is overly broad.
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.183 Filed 12/10/20 Page 13 of 15




 Without waiving the above objection, Plaintiff does not know at this time which documents
 may be used as exhibits in trial or in a deposition, as it is still early in discovery and
 depositions have not yet been scheduled. Plaintiff will submit trial exhibits pursuant to the
 Court’s Case Management Order. Plaintiff reserves the right to supplement this response,
 as discovery is ongoing.


                Please produce any and all diaries, calendars, journals, or written records of any

 events that are a subject matter of your Complaint in this lawsuit.

 RESPONSE:

 Objection. Plaintiff objects to Request No. 3 to the extent that it is overly broad and vague.

 Without waiving the above objection, to the best of Plaintiff’s knowledge and recollection,
 Plaintiff is not in possession of any diaries, calendars, or journals regarding the events that
 are the subject of Plaintiff’s Complaint.


                Please produce any and all documents referenced in the Complaint and any

 amendments thereto.

 RESPONSE:

 Plaintiff refers Defendant to the following records currently in Plaintiff’s possession.
 Plaintiff reserves the right to supplement this response, as discovery is ongoing.

 Exhibit 1      Employment records
 Exhibit 2      Unemployment records
 Exhibit 3      EEOC records
 Exhibit 4      Medical records
 Exhibit 5      Tax records
 Exhibit 6      Deposition transcript of Plaintiff’s testimony in Michelle Semelbauer, et al. v.
                Muskegon County, et al.


                Please produce any and all communications between Plaintiff and third parties

 relating to any of the allegations in Plaintiff’s Complaint and any amendments thereto.

 RESPONSE:

 Objection. Plaintiff objects to Request No. 5 on the grounds that it is overly broad and vague,
 and that the request seeks information that is not relevant or proportional to the needs to
 this case.
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.184 Filed 12/10/20 Page 14 of 15




                Please produce any and all W-4s, W-2s, 1099s, retirement statements, and tax

 returns for Plaintiff from 2016 through the present.

 RESPONSE:

 Plaintiff refers Defendants to Exhibit 5.


                Please produce any and all documents evidencing any and all medical benefits,

 dental benefits, vision benefits, retirement benefits, life insurance, and any other fringe benefits

 offered to or received by Plaintiff from 2017 through the present.

 RESPONSE:

 To the best of Plaintiff’s knowledge and recollection, Plaintiff is not in possession of any
 documents responsive to this request.


                Produce a copy of Plaintiff’s entire Facebook content, including private message

 and all photos and postings, from January 1, 2014 through the present, using the instructions

 attached as Exhibit A. Produce a digital copy of the contents as per the direction in Exhibit A.

 RESPONSE:

 Objection. Plaintiff objects to Request No. 8 to the extent that it is overly broad and seeks
 personal, sensitive information that is not relevant and unrelated to the present claim that is
 the subject of this lawsuit and not relevant or proportional to the needs to this case.



 Dated: August 3, 2020                         By:      /s/ Stephen R. Drew
                                                        Stephen R. Drew (P24323)
                                                        Adam C. Sturdivant (P72285)
                                                        DREW COOPER & ANDING
                                                        Attorneys for Plaintiff
                                                        80 Ottawa Avenue NW, Suite 200
                                                        Grand Rapids, Michigan 49503
                                                        Phone: (616) 454-8300
                                                        E-mail: sdrew@dca-lawyers.com
                                                        E-mail: asturdivant@dca-lawyers.com
Case 1:19-cv-00940-PLM-PJG ECF No. 40-2, PageID.185 Filed 12/10/20 Page 15 of 15




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



 LORI LYNN HEETHUIS,                                             Case No. 1:19-cv-940

        Plaintiff,                                               HON. PAUL L. MALONEY

 v.

 COUNTY OF MUSKEGON; and,
 RYAN BOIKE, Individually,

       Defendants.
 _____________________________________________________________________________/

  Stephen R. Drew (P24323)                    Laura S. Amtsbuechler (P36972)
  Adam C. Sturdivant (P72285)                 ROSATI, SCHULTZ, JOPPICH &
  DREW COOPER & ANDING                        AMTSBUECHLER
  Attorneys for Plaintiff                     Attorneys for Defendants
  80 Ottawa Avenue NW, Suite 200              27555 Executive Drive, Suite 250
  Grand Rapids, Michigan 49503-2648           Farmington Hills, Michigan 48331
  Phone: (616) 454-8300                       Phone: (248) 489-4100
  E-mail: sdrew@dca-lawyers.com               E-mail: lamtsbuechler@rsjalaw.com
  E-mail: asturdivant@dca-lawyers.com
 _____________________________________________________________________________/

                               CERTIFICATE OF SERVICE

        I, Stephen R. Drew, certify that I am an attorney with the law firm of DREW COOPER &
 ANDING, and on August 3, 2020, Plaintiff’s Response to Defendants’ First Interrogatories
 and Requests to Produce was served via Electronic Mail on counsel for Defendants at the email
 address listed above. I declare the above information is true to the best of my knowledge,
 information, and belief.


 Dated: August 3, 2020                     By: /s/ Stephen R. Drew
                                               Adam C. Sturdivant (P72285)
                                               DREW COOPER & ANDING
                                               Attorneys for Plaintiff
                                               80 Ottawa Avenue NW, Suite 200
                                               Grand Rapids, Michigan 49503
                                               Phone: (616) 454-8300
                                               E-mail: sdrew@dca-lawyers.com
